Citation Nr: 1614805	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen service connection for hypertension, and if so, whether service connection is warranted.

3. Entitlement to service connection for residuals of a fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from an April 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for hypertension and residuals of a fracture of the right fifth finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final Board decision issued in June 1986, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and hypertension.

2.  The evidence added to the record with regard to hearing loss since the June 1986 decision is neither cumulative or redundant, and raises a reasonable possibility of substantiating the claim.

3. The evidence added to the record with regard to hypertension since the June 1986 decisions is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

4.  The weight of evidence does not reach equipoise regarding the question of whether the Veteran's current hearing loss was incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The June 1986 Board decision denying service connection for a bilateral hearing loss and hypertension is final.  38 U.S.C.A. § 7104 (West 2014).

2.  New and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has been received.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

3. New and material evidence to reopen the claim for service connection for hypertension has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Entitlement to service connection for bilateral hearing loss is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.
The notice letter provided to the Veteran in March 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, information concerning why the claims were previously denied, and the Dingess requirements.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  The duty to notify has been satisfied.
VA also has a duty to assist the Veteran in the development of the claim.  In this case, VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his VA medical treatment records, private post-service medical treatment records, and VA examinations.  There is no indication that there is any additional available, relevant evidence to be obtained by either VA or the Veteran. 
The Board acknowledges that the RO reopened the Veteran's claim and provided him with a VA examination in April 2013 to address the nature and etiology of his claimed hearing loss disability.  The Board finds this examination, read as a whole, fully informs it and thus it is adequate.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record).
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Moreover, the RO reopened this claim and denied it on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347   (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.
Bilateral Hearing Loss

The RO initially denied the Veteran's claim for service connection for bilateral hearing loss in an August 1985 rating decision.  The Veteran timely filed an appeal and in June 1986, the Board denied service connection for bilateral hearing loss, then characterized as post-operative residuals of a tympanoplasty of the right ear, including defective hearing, by way of aggravation and hearing loss in the left ear, by way of aggravation.  The evidence of record at the time consisted of statements from the Veteran, service treatment records, and a November 1984 VA examination.  The Veteran's medical records indicated that he had a tympanomastoidectomy at the age of 14, which resulted in hearing loss in the right ear.  Upon entry to service bilateral defective hearing was noted on the Veteran's September 1979 entrance examination.  Subsequent evaluations conducted later that month and in January 1980, revealed an overall improvement in auditory acuity.  The Board found that service connection was not warranted as the Veteran's hearing showed no overall increase in hearing loss and the evidence of record was insufficient to demonstrate aggravation during active service. 

Since the June 1986 Board decision, evidence added to the record include, private treatment records, VA treatment records from November 2012, and November 2010 and April 2013 VA examinations.  The private treatment record dated November 15, 2011, showed results from an audiology examination.  There was no nexus opinion or rationale provided, though, that showed that the Veteran's current level of hearing loss was a result of, or was aggravated by his active military service.

However, the Board finds that the NAS study the Veteran's representative refers to is indeed new and material.  Therefore, the Board will reopen the claim.  

The November 2010 VA examiner was asked to provide an opinion on the Veteran's then tinnitus claim.  The examiner noted that the Veteran's hearing loss pre-existed service, and his audiograms taken in 1981, following his 1979 entrance audiogram showed clinically normal hearing and showed better thresholds than the 1979 exam.  The examiner did note that during service the Veteran suffered on two occasions from otitis media in his left ear, noting however, that it was treated without complication or sequel.  The examiner opined that the exam findings were thought to reflect organic thresholds of hearing and were conductive in nature, consistent with bilateral pre-existing, non-aggravated middle ear condition.

The Veteran was seen in November 2012 for an audiological re-evaluation.  The Veteran reported that he felt that his hearing was about the same as it was at the November 2010 VA examination. The examiner opined that the Veteran had mixed hearing loss, his hearing thresholds were worse than the ones recorded at the November 2010 examination, and the Veteran was advised to follow up with an ENT in Ann Arbor due to his history and possible middle ear pathology.  The examination was recorded as not adequate for rating purpose, as there were numerous false positives. 

The Veteran was afforded an April 2013 VA examination.  The examiner opined that the Veteran's bilateral hearing loss was not permanently aggravated beyond its normal progression as a result of military noise exposure or ear infection (otitis media) sustained during military service.  The rationale provided was that a comparison of the Veteran's 1979 enlistment audiogram to the subsequent 1984 VA examination audiogram showed no statistically significant decrease in his bilateral hearing sensitivity or middle ear condition beyond normal progression as a result of his military noise exposure or ear infections.  The examiner also noted that his opinion was consistent with the November 2010 VA examiner.  Thus, the Board finds that that the Veteran's pre-existing hearing loss did not increase, such that the presumption of aggravation is not for application.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's hearing loss was incurred in or aggravated by service.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

To the extent that the Veteran's representative again asserts the Veteran suffered from acoustic trauma, it is precisely the same contention that was of record in 1986.  Moreover,  the examinations include medical opinions to the effect that the Veteran's hearing loss was not related to or aggravated beyond its normal progression by his military service.  The record still lacks competent evidence demonstrating that the Veteran's current hearing loss was aggravated by his military service.  Given these facts, the Board finds that service connection is not warranted and the claim for entitlement to service connection for bilateral hearing loss must be denied.  

Hypertension

The RO initially denied the Veteran's claim for service connection for hypertension in an August 1985 rating decision.  The Veteran timely filed an appeal and in June 1986, the Board denied service connection for hypertension.  The evidence of record at the time consisted of statements from the Veteran, service treatment records, and a November 1984 VA examination.  The RO held that service connection for hypertension was not warranted because the Veteran's service treatment records were silent for findings or diagnoses in connection with the disorder.  The RO noted that although the Veteran's November 1984 examination showed elevated blood pressure, there was no formal diagnosis.

In October 2009, the Veteran submitted a request to reopen his previously denied claim for service connection.  The RO denied the Veteran's claim based on a lack of new and material evidence in rating decision dated April 2011.  The Veteran submitted a VA-Form 9 (notice of disagreement) in May 2011 (within one year of the April 2011 denial to reopen) and the current appeal ensued. 

Evidence added to the record since the time of the last final Board decision in June 1986 includes private treatment records from Spectrum Health, that diagnosed the Veteran with hypertension, as well as VA treatment records that note the Veteran's hypertension diagnosis.  The aforementioned evidence is new in that it was not of record at the time of the last final rating decision in June 1986.  The Board also finds that the evidence, and in particular, the diagnosis of hypertension, is material to the Veteran's claim for service connection since the claim was previously denied on the basis that the Veteran did not have a formal diagnosis of hypertension.  Accordingly, the claim is reopened, and the underlying claim of service connection for hypertension is addressed below.


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted, to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for hypertension is reopened; to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his reopened claim.  See 38 C.F.R. § 3.159.

The Veteran seeks service connection for hypertension, which he was diagnosed with in August 2013.  A June 1986 Board decision denied the Veteran service connection for hypertension on the basis that he did not have a current diagnosis of the disability.  Since the November 1984 VA examination, the Veteran has not been afforded a VA examination that adequately addresses the nature, and etiology, of his hypertension. Under the circumstances, the Board finds such examination is warranted.  See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

Additionally, the Veteran seeks service connection for residuals of a fracture of the right fifth finger.  Review of the Veteran's service treatment records show that he was treated for little finger pain, after hurting his finger playing football in November 1981 and again in October 1982 after he jammed his finger while playing football.

The record reflects that the Veteran was scheduled for a VA examination in April 2010.  The Veteran failed to report for the examination and did not provide good cause for his failure to appear.  However, on review of the Veteran's claims file, the Board notes that no letter notifying the Veteran of the April 2010 VA examination is of record.  The Veteran and his representative request another VA examination.  In light of these circumstances and to afford the Veteran all due consideration, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655(b) (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. 

2. Then, schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible regarding his hypertension. 

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is directly related to active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3. Then, schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of a right fifth finger fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

If it is determined that residuals of a right fifth finger fracture exists, the VA examiner must provide an opinion as to whether, it is at least likely as not related to the Veteran's in-service fracture of his little finger of the right hand.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. Thereafter, readjudicate the Veteran's pending claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


